internal_revenue_service number release date index number -------------------------------- -------------------------- ----------------------------------------------------------- ---------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-121987-04 date date --------------------------------------------------------------- legend company ----------------------------------------------------------------------------------------------------------------- historic building government_entity government_entity government_entity x acres y acres building building building lot center center north building property hall property lot ------------------------------------------------------------------------------------------------------------ city inc a square feet b square feet c square feet d square feet e square feet f square feet g square feet h square feet --------------------------------------- ---------------------------------- -------------------------------------- ---------------------------------------------------- --------------------- --------------------- --------------- -------------------------- ------------ -------------------------------------------------- --------------------------------- -------------------------- ------------------------------------------- ------------------ ------------------------------------ --------------------------------------------------------------- ----------------------------------------- --------------------------- ------------------------- --------------------------- ----------------------------- ------------------------- ----------------------------- ---------------------------- ------------------------ this is in response to your letter dated date and subsequent --------------------------- ------------------------ ------------------------ ----------------------------- --------------------------- ----------------------------- ----------------- ---------------- ---------------- ---------------------- ---------------------- ---------------------- ---------------------- --------------------------- ------------------------------------------------------------- plr-121987-04 i square feet j square feet k square feet l square feet numerator total denominator total x percent date date date date date date date sb_se official dear -------------- correspondence requesting rulings under sec_168 h b of the internal_revenue_code on behalf of company regarding a multifaceted transaction that includes the rehabilitation of historic building facts entity owns historic building and x acres of land underlying surrounding or located across the road from it together existing property company will enter into a master lease and construction agreement with option to purchase master lease under which company will lease and then acquire existing property from government_entity company is also acquiring from private property owners other parcels of real_property contiguous to and interlaced with existing property ultimately company will own a y- acre contiguous tract of land including the land under historic building excluding dedicated public streets pursuant to a single_plan company will construct three new buildings building building and building on this y-acre parcel and will rehabilitate historic building local law mandates the construction of the structured parking as part of this development thus the lower levels of building will contain lot which will be connected to the upper levels by elevators lot will have approximately d square feet of net rentable floor space defined in part by the company as the total square footage of floor space measured from the inside surface of the outer building wall less vertical penetrations and common areas a portion of lot can be utilized as warehouse space building sec_1 and and the renovated historic building together campus will be connected to each other through connectors and enclosed links and will function as a single integrated campus for the use and occupancy of government_entity historic building is listed in the national register of historic places government plr-121987-04 construction of the campus and of lot center and center all of which are located across the road from the campus will occur pursuant to a single construction_contract construction expenses will be funded by equity from company and taxable bonds company will also receive financial assistance under a tax increment financing plan for certain other expenses related to campus construction of lot renovation of property and hall property also across the road from campus and other properties company will initially lease existing property from government_entity under the master lease company will hold a construction easement and right-of-way allowing it to demolish certain structures and to do all work required to construct the campus following execution of the master lease company will begin construction related to building sec_1 and company may begin rehabilitation work on historic building before it takes title to historic building however the rehabilitation work on historic building will not be completed and the rehabilitated historic building will not be placed_in_service until after company takes title to historic building company will then lease y acres back to government_entity and proceed with construction government_entity will enter into a sublease with government_entity for the use and occupancy of the campus by government_entity sublease a before government_entity 1’s tenancy under sublease a begins title to existing property will be transferred to company and the master lease will terminate sublease a consists of three components the memorandum of understanding lease specifications and general clauses sublease a will be assigned to company after the assignment company will become the lessor of campus to government_entity under sublease a company and government_entity have agreed that sublease a will be assigned by government_entity to company on the date of substantial completion and acceptance by government_entity of the entirety of the premises leased to government_entity under sublease a sublease a provides that the final portion of the premises shall be delivered as substantially complete to government_entity no later than date and that subject_to extensions granted for excusable delays if the entire premises are not substantially complete by date government_entity will have the right to terminate sublease a the term of company’s lease to government_entity of the premises subleased to government_entity under sublease a will commence upon commencement of the term of sublease a and will terminate simultaneously with the assignment of sublease a to the company therefore because the leased premises will be delivered to government_entity in installments under the terms of sublease a sublease a will not be assigned to company and company’s lease to government_entity of y acres will not terminate until after the tenants occupancy under sublease a begins under section of the memorandum of understanding mou attendant to sublease a upon government_entity 3’s acceptance of the last increment of space a series of rent commencement dates which follows substantial completion and acceptance by government_entity of certain increments of space will be blended into a composite weighted average in order to establish the lease commencement_date which will be computed by taking in account the date of space acceptance by plr-121987-04 government_entity and the percentage of space delivered as of each rent commencement_date relative to the total space to be leased by government_entity the lease commencement_date will become the benchmark for the lease anniversary date for all purposes of sublease a under section of the mou the lease_term shall be for a period of years from the lease commencement_date pursuant to section of the mou it is anticipated that the first incremental delivery and acceptance date will be date pursuant to sec_15 of the mou if the anticipated lease commencement_date is date then the 15-year term will end on date also attendant to sublease a is the general clauses sec_58 of the general clauses sets forth certain renewal options involving sublease a see also representation sec_3 and herein these renewal options are discussed in the company’s supplemental submission of date a revised sec_58 as executed by the parties accompanied that submission sec_58 contains four renewal options renewal option allows government_entity to renew the initial year lease_term for additional years at a fixed-price renewal this renewal option must be exercised within_12_months after the expiration of the fifth year of the initial lease_term renewal option also allows government_entity to renew the initial year lease_term for additional years at a fixed-price renewal renewal option must be exercised within_12_months after the expiration of the tenth year of the initial lease_term as an incentive for government_entity to make an early commitment to exercise a renewal option government_entity will pay a lower renewal rate if it exercises renewal option renewal option permits government_entity to extend the term of sublease a for an additional years after the expiration of the 5-year term in renewal option or renewal option whichever is chosen the rental rate for this renewal_period shall be set at fair rental value determined at the time of renewal renewal option permits government_entity to extend the term of sublease a for an additional years after the end of the initial 15-year lease_term if government_entity does not exercise either renewal option or renewal option the rental rate for this renewal_period shall be set at fair rental value determined at the time of renewal sec_58 states i n no event shall the lease period for the firm term of this lease and the option or option renewal_period exceed twenty years as measured from the first day any portion of the premises campus is delivered and accepted as substantially complete by government_entity under this lease excluding pre-substantial completion access provided to government_entity and its contractors to prepare for occupancy sec_58 thus places a 20-year limit on the above lease_term of sublease a if renewal option or is exercised conforming language is included in sec_58 which sets forth renewal option and sec_58 which sets forth renewal option accordingly the 20-year limitation in sec_58 above means that the renewal term of renewal option or will end no later than date which is a period not plr-121987-04 exceeding years from date the anticipated date any part of the leased premises ie the campus is first made available to government_entity during the term of sublease a government_entity will have the flexibility to convert warehouse space into additional parking spaces or to convert some of the original parking spaces into warehouse or office space at its discretion government_entity will have the exclusive right to possession use and occupancy of building including lot which will not be available or accessible to the public or to anyone other than the employees and other personnel of government_entity and such access will be limited by the security requirements of government_entity government_entity or government_entity will maintain security around the perimeter of the campus including check points at all entrances to lot government_entity or will maintain security also at center which will restrict access to an underground tunnel connecting historic building with north building and running beneath the road between the two sublease a will state that the lessor leases to government_entity office and related space equal to l rentable square feet and that the rental due from government_entity will be for no more than l square feet regardless of any overage sublease a provides that lot is available only for use by government_entity lot has net rentable floor space equal to d square feet under sublease a government_entity will have the exclusive right to possess use and occupy the campus across the road from the campus is property which is owned by city inc a tax- exempt entity not related to government entitie sec_1 or as part of this development company will lease from city inc and sublease to government_entity space in this is significant because the lease commencement_date date which is the measuring date for the combination of the 15-year initial lease_term and the 5-year renewal lease_term set forth in renewal option sec_1 and occurs after date the anticipated earliest date on which any part of the leased property is made available to government_entity for purposes of the lease_term rules under sec_168 the service’s rulings position is that the term of a lease to a tax-exempt_entity begins on the earliest date on which any part of the leased property is made available to a tax-exempt_entity or a related_party therefore since the date on which the term of sublease a ends taking into account both the 15-year initial lease_term and the 5-year renewal term under either renewal option or could without the limitation in sec_58 occur more than years from the earliest date on which any part of the leased premises is made available to government_entity the entire property ie the campus would be subject_to a lease to a tax-exempt_entity with a term in excess of years under sec_168 the campus would be subject_to a disqualified_lease and thus would be tax-exempt_use_property however by providing that in no event shall the renewal term of renewal option or end after date sec_58 of the general clauses ensures that for purposes of sec_168 and i the term of sublease a not including renewal options at fair rental value will not exceed years from the earliest date any portion of that property is made available to government_entity consequently it will not be subject_to a disqualified_lease under sec_168 plr-121987-04 property for the relocation of government_entity 2’s operations currently conducted in historic building company will lease this property from city inc perform substantial renovations to north building and will also prepare hall property a small space in the property for use by government_entity and then lease this space to government_entity north building and hall property are owned by city inc these leases and subleases will each be for a term in excess of years collectively sublease b during renovation company will lease historic building to government_entity for its continuing operations upon completion of the renovations government_entity will relocate to the properties across the road from historic building government_entity will use part of north building for its operations north in order to meet certain obligations under the above leases company has the cost to company of renovating north building will be the main consideration building has never been owned by government_entity nor any entity related to government_entity within the meaning of sec_168 however government entitie sec_1 and are related parties within the meaning of sec_168 to be paid_by company for the existing property that is the company is essentially renovating the north building in exchange for ownership of existing property agreed to construct lot on property city inc will own lot but company as owner of campus will hold a long-term easement to use lot to meet the parking needs of its tenants a large number of parking spaces in lot will be provided to government_entity under sublease a which will be apportioned out according to a schedule for use by employees of government_entity or by such employees and other tenants a smaller number of spaces will be provided to government_entity under sublease b the remaining parking spaces will be made available for use by property construction work in north building and hall property will occur under a construction_contract separate and apart from the construction_contract for campus in the lower level of north building for use by government_entity as an employment application testing center center and another small space which will be newly- constructed and will be near north building adjacent to lot center center will be accessible through a staircase in lot center and center will be owned by city inc the two centers will be linked by a newly-constructed tunnel there will be no open means of access between center and north building center will be operated by government_entity solely for its own purposes government_entity will have no right to use occupy or enter center or center government_entity and government_entity will have no right to use occupy or enter north building property near historic building upon which it will construct another parking structure it will then exchange the parking structure and the underlying land collectively exchanged property for privately owned land near historic building company will have no continuing ownership_interest in the exchanged property the property constructed on the land received will be included in this plan under sublease a company will sublease to government_entity a small space company will acquire from government_entity a parcel of unimproved real plr-121987-04 the following shows the net rentable floor space of the components of the campus historic building a square feet building b square feet building which consists of office space equal to c square feet and lot equal to d square feet and building e square feet the total net rentable floor space is f square feet road from the campus which are being constructed or renovated as part of this plan north building g square feet hall property h square feet lot i square feet center j square feet and center k square feet the following shows the net rentable floor space of the properties across the company makes these additional representations the economic_substance of sublease a between company and government_entity will be a true lease and company will own historic building for federal_income_tax purposes the rehabilitation of historic building and the construction of the other three buildings that comprise the campus and the construction of center and center are all part of one plan or scheme to provide facilities for the use and occupancy by government_entity under sublease a the initial term of sublease a will be years with the lease commencement_date deemed to be the average weighted date of government_entity 3’s acceptance of substantially completed space in the various buildings leased to government_entity under sublease a sec_58 of the general clauses to sublease a provides for two separate options for government_entity to extend the lease_term for a period of years from the expiration of the initial 15-year term each such option providing for a predetermined renewal rental rate these options are mutually exclusive so that only one of these first renewal options may be exercised by government_entity in any event the lease period for the initial term and the renewal_period under either of these two predetermined rate renewal options may not exceed years as measured from the first day any part of the property leased under sublease a is delivered and accepted as substantially complete by the tenant excluding pre-substantial completion access allowed to the tenant and its contractors to complete tenant improvements or prepare for occupancy sec_58 of the general clauses to sublease a provides government_entity with two other mutually exclusive renewal options each at a rental rate equal to fair_market_value determined at the time of renewal one of these options is for a renewal term of years beginning upon the expiration of the five-year renewal_period under either of the two first renewal options ie the options to renew at a predetermined rate as described in representation number above the other of these options is for a renewal term of years beginning upon expiration of the initial 15-year term of sublease a and is available only if government_entity has not exercised either of its options to renew at a predetermined rate plr-121987-04 there are no up-front understandings informal arrangements or similar agreements between company and government_entity to the effect that government_entity 3’s fair_market_value renewal option under sublease a will be applied by the parties without regard to the actual fair_market_value rental of the premises at the time of renewal no portion of the campus or the improvements constructed thereon including rehabilitation of historic building and no portion of the construction of center center or lot will be financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 of the code sublease a will not include and government_entity and parties related to government_entity under sec_168 will not hold a fixed or determinable price purchase or sale option or its equivalent with respect to campus or any part thereof or with respect to center center or lot upon completing construction the three buildings located on the campus will contain approximately the number of square feet of net rentable floor space set forth above upon their respective dates of availability for use after construction renovation the properties across the road from the campus will contain approximately the above number of square feet of net rentable floor space in your request for rulings you asked us to consider the following issues whether historic building will be treated as tax-exempt_use_property under sec_168 whether the property for purposes of applying sec_168 to the rehabilitation and leasing of historic building will include all of the net rentable floor space in historic building building building including lot building center and center but exclude all of the net rentable floor space in lot north building hall property and exchange property law and analysis portion of the property leased to a tax-exempt_entity in a disqualified_lease sec_168 defines the term tax-exempt_use_property to mean that under sec_168 the term disqualified_lease means any lease of the property to a tax-exempt_entity but only if - i part or all of the property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in such financing ii under such lease there is a fixed or determinable price purchase or sale option which involves such entity or a related_entity or there is the equivalent of such an plr-121987-04 option iii such lease has a term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or a related_entity and such property has been used by such entity or a related_entity before such sale or other transfer or lease sec_168 provides that sec_168 shall apply to any property but only if the portion of such property leased to tax-exempt entities in disqualified leases is more_than_35_percent_of_the_property sec_168 provides that improvements to a property other than land shall not be treated as a separate_property the only issue in this case is whether historic building is tax-exempt_use_property under sec_168 in making this determination two questions must be resolved whether historic building is subject_to a disqualified_lease under sec_168 and whether more than 35-percent of the property is leased to tax-exempt entities in disqualified leases company represents that no portion of the campus or the improvements to be constructed including rehabilitation of historic building will be financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and therefore no part of the campus will be subject_to a disqualified_lease by reason of sec_168 company further represents that sublease a will not include and government_entity and parties related to government_entity will not hold a fixed or determinable price purchase or sale option or its equivalent with respect to campus or any part thereof thus campus will not be subject_to a disqualified_lease by reason of sec_168 the initial term of sublease a will not exceed the 20th anniversary of the first day any part of the campus is made available to government_entity under sublease a with government_entity government_entity will be able to exercise renewal options for or years at a rental rate equal to fair_market_value rental determined as of the date of renewal however under sec_168 fair_market_value rental renewal options are not included in the term of the lease with respect to leases of real_property since the rental renewal options in the instant case are for fair_market_value the terms of such rental renewal options are not included in the term of the lease thus no portion of the campus is subject_to a lease with a term in excess of years and as a consequence no portion of the campus would be subject_to a disqualified_lease by reason of h b ii iii in the instant case government_entity owned and used historic building before this transaction and government_entity and its tenant government_entity will be using historic building after the transaction company acknowledges that government entitie sec_1 and are all related entities for purposes of sec_168 see h consequently because a tax-exempt_entity owned historic building before the transaction and a related tax-exempt_entity will be leasing historic building after the transaction standing alone historic building would be subject_to a disqualified_lease under the use-after-transfer rule in sec_168 plr-121987-04 pursuant to sublease b north building and hall property are subject_to leases to tax-exempt entities with a lease_term in excess of years as a result north building and hall property will be subject_to disqualified leases under sec_168 in the instant case company is constructing three new buildings for use with historic building company is engaged in the rehabilitation and construction of certain other buildings and facilities close to historic building sec_168 provides that improvements to a property other than land shall not be treated as a separate_property the report of the senate_finance_committee s prt no vol 98th cong 2d sess senate report to the deficit_reduction_act_of_1984 which enacted sec_168 the predecessor of present sec_168 above states the bill provides that improvements to property other than land will not be treated as separate_property but only for purposes of determining whether there is tax-exempt use of property not owned by a tax-exempt_entity under the tax-exempt_financing rule or the use after transfer rule for example if a governmental_unit issues tax-exempt obligations the proceeds of such issue are used by a taxpayer to acquire a building shell from a third party and the taxpayer improves the building shell using other funds and leases the improved building to the governmental_unit the governmental_unit will be treated as having participated in the tax-exempt_financing of the entire property similarly if a tax-exempt_entity sells a building shell to a taxpayer and the taxpayer rehabilitates the building shell and leases the rehabilitated building back to the tax-exempt_entity the tax-exempt_entity will be treated as using one property after a sale-leaseback on the other hand if unimproved land is disposed of by a tax- exempt entity a building is constructed on the land by the new owner and the improved land is leased to the tax-exempt_entity the building will not be treated as having been the subject of a sale-leaseback tax-exempt_use_property does not include improvements constructed by a taxable entity on underlying land or other_property leased from a tax-exempt_entity merely because the tax-exempt_entity is the owner of the land or other_property for example assume that a tax-exempt university leases land to a taxable entity for years the taxable entity constructs a building which has an economic useful_life of years on the land and leases it to a third-party taxpayer or the university for not more than years the building is not tax-exempt_use_property plr-121987-04 senate report pincite see also the report of the house ways_and_means_committee h_rep_no pt 98th cong 2d sess house report clearly standing alone historic building would be covered by the first example where a tax-exempt_entity sells a building shell to a taxpayer and the taxpayer rehabilitates the building shell and leases the rehabilitated building back to the tax- exempt entity in such case the tax-exempt_entity will be treated as using one property after a sale-leaseback however the next example above provides that buildings constructed on land previously owned by a tax-exempt_entity will not be treated as having been the subject of a sale-leaseback for purposes of sec_168 even if leased back to the tax-exempt_entity therefore building sec_1 and which are new buildings being constructed by company for lease to government_entity on land previously owned in part by government_entity would not be treated as the subject of a sale-leaseback to a tax-exempt_entity under this separate properties rule the second question therefore is whether the taint of the use-after-transfer rule is removed from historic building by virtue of the fact that company is constructing three new buildings on land contiguous to historic building and engaged in the rehabilitation and construction of other buildings and facilities across the road from campus the answer to this question is addressed in sec_1_168_j_-1t a-6 of the temporary income_tax regulations that temporary_regulation provides that the phrase more_than_35_percent_of_the_property in sec_168 of the code means more than percent of the net rentable floor space of the property the net rentable floor space in a building does not include the common areas of the building regardless of the terms of the lease for purposes of the more_than_35_percent_of_the_property rule two or more buildings will be treated as separate properties unless they are part of the same project in which case they will be treated as one property two or more buildings will be treated as part of the same project if the buildings are constructed under a common plan within a reasonable_time of each other on the same site and will be used in an integrated manner sec_1_168_j_-1t a-6 is consistent with the senate report which states however in no event will any portion of any 15-year or 20-year real_property be treated as tax-exempt_use_property unless more than percent percent in the case of use by one tax-exempt_entity and related tax-exempt entities of the property is used by tax-exempt entities in a use of a type or types described above for purposes of this rule each building will be treated as a separate_property unless two or more buildings are part of one project in the latter case the entire project will be treated as one property the committee intends that a tax-exempt_entity or entities will be treated as using the percent of a building equal to the percent of the net rentable floor space in the building it or they are leasing net rentable floor space is not to include common areas as noted above historic building north building and hall property are all subject plr-121987-04 senate report pincite see also the house report pincite to disqualified leases to tax-exempt entities concerning such situations sec_1_168_j_-1t a-7 provides that disqualified leases to different tax-exempt entities regardless of whether they are related are aggregated in determining whether real_property is tax-exempt_use_property the regulation contains the following example center north building hall property and lot are all part of the same project for instance even though a public road separates the campus from the other buildings a road is an inconsequential barrier that would not preclude a series of buildings from being considered part of the same project moreover a tunnel runs under that road and connects campus with the other buildings consequently we think that all of these buildings would be considered to be constructed on the same site as historic building example a tax-exempt_entity participates in industrial_development_bond financing for the acquisition of a new_building by a taxable entity the tax-exempt_entity leases percent of the net rentable floor space in the building for years sixty percent of the building is tax-exempt_use_property if the same tax-exempt_entity leased only percent of the net rentable floor space in the building for years no portion of the building would be tax-exempt_use_property because not more_than_35_percent_of_the_property is leased to a tax-exempt_entity pursuant to a disqualified_lease if such tax-exempt_entity leased only percent of the net rentable floor space in the building for years and another tax-exempt_entity leased percent of the net rentable floor space in the building for a term in excess of years or a related_entity leased percent of the building for years percent of the building would be tax-exempt_use_property in our view historic building building sec_1 which includes lot and center in addition construction of all buildings and lot sec_1 and is being conducted as part of the same common scheme or plan as the renovation of historic building even if more than one construction company is used company is a party to all construction contracts and has planned and financed the acquisition of land construction of improvements and renovation of those buildings being renovated further all of the construction regarding the campus ie building sec_1 and the renovation of historic building the work on the north building and the hall property the construction of lot etc will be done within a reasonable_time of each other all buildings and properties will be connected and used by the personnel or employees of government entities that are related to each other within the meaning of sec_168 of the code thus these buildings and properties will be used in an integrated manner and the construction lease and development of these buildings and properties are being planned and undertaken by company in an integrated manner we therefore conclude plr-121987-04 that building sec_1 which includes lot and historic building lot center and center north property and hall property are all part of the same project and that this project constitutes the property for purposes of applying sec_168 in our view the exchange property is not to be included in the project since company represents that it will be immediately exchanged for privately owned land south of historic building at that point company will have no continuing ownership_interest in the exchange property consequently the exchange property does not appear to be part of this project the land received in exchange for the exchange property underlies part of the y-acre campus that portion of any building or buildings that are constructed on land received for the exchange property are included in the calculation of net rentable floor space for purposes of application of the 35-percent rule space in the campus is subject_to a disqualified_lease since only historic building north building and hall property will be subject_to disqualified leases the amount of net rentable floor space that would be considered tainted equals numerator total if lot in building which equals d square feet is considered part of net rentable floor space of the campus then the total net rentable floor space in campus equals f square feet in our view lot should be considered part of the net rentable floor space rather than part of the common areas and thus excluded from net rentable floor space because government_entity is the only user of lot further security for lot is provided by government_entity or government_entity and access is limited to the employees and other personnel of government_entity there is no other user of this area that is lot is not open to the public to any other entity or to any other user lot cannot therefore be considered a common area dedicated to more than one user the remaining inquiry is whether more than 35-percent of the net rentable floor this view is buttressed by congress in its discussion of small issue industrial_development_bonds idb in the senate report to the deficit reduction act this discussion provides some insight into what may be included in common facilities a concept analogous to the common area concept in the tax-exempt_use_property rules specifically the senate report states the bill provides a special rule which prevents avoidance of the limitations on small issue idbs through division of the ownership of a project under the rule where two or more issues of idbs are used to finance a single building an enclosed shopping mall or a strip of offices stores or warehouses which use substantial common facilities the two or more issues are treated as a single issue for purposes of determining qualification under the small issue exception and all principal users of any of the facilities financed with the issue are treated as principal users of a single facility examples of common facilities include situations where there are common heating cooling and other facilities or common entrances plazas malls lobbies parking plr-121987-04 elevators and stairways for use by employees or patrons of the facilities in order for there to be common facilities the two facilities used by the different users generally must be contiguous for example all units in a strip shopping center which use a common parking lot would be treated as a single facility regardless of whether the strip shopping center is physically divided into more than one structure because the structures are essentially contiguous to each other however two or more stores located in a downtown redevelopment project which are not contiguous to each other generally would not be treated as a single project structures which are separated by inconsequential barriers such as rights of way would be treated as contiguous for this purpose the above language indicates that for a facility such as a parking lot to be senate report pincite see also house report pincite considered common there must be more than one user of a facility in the instant case because there is not more than one user of lot it cannot be considered common ie a common area since lot is not tainted property subject_to a disqualified_lease it would be excluded from the numerator but included in the denominator for purposes of the 35-percent test in sec_168 however with respect to lot there is more than one user consequently lot would be considered a common area and therefore would be excluded from all computations involving the 35-percent rule in this case we conclude that for purposes of the more than 35-percent rule in sec_168 the amount of net rentable floor space subject_to a disqualified_lease as a percentage of the total amount of net rentable floor space should be computed by reference to the following the amount of tainted net rentable floor space in historic building north building and hall property equals numerator total the total net rentable floor space of this project equals the total net rentable square feet in campus including lot north building hall property center and center the total net rentable floor space in the project thus approximates denominator total accordingly numerator total as a percentage of denominator total approximates x percent which is far less that 35-percent because not more_than_35_percent_of_the_property is subject_to disqualified leases under sec_168 no portion of the property which would include historic building will be treated as tax-exempt_use_property conclusion sec_1 historic building will not be treated as tax-exempt_use_property because for purposes of applying sec_168 not more_than_35_percent_of_the_property is leased to tax-exempt entities in disqualified leases center center lot north building and hall property are included in historic building building building including lot building plr-121987-04 the property for purposes of applying sec_168 because they are part of a single integrated project except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction described above under any other provision of the code including sec_47 accordingly no opinion is expressed regarding whether the rehabilitation of historic building is a substantial rehabilitation or a certified_rehabilitation within the meaning of the applicable rehabilitation_credit provisions under sec_47 or whether expenditures incurred to rehabilitate historic building are qualified_rehabilitation_expenditures under those provisions this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent in accordance with the power_of_attorney we are sending copies of this letter to your authorized representatives we are also sending a copy of this letter to the sb_se official sincerely mark pitzer senior counsel branch passthroughs special industries
